Rich, J. (dissenting):
While the order made by the superintendent was undoubtedly equitable, it was unauthorized. The building is located in district No. 4. It is the district specially benefited, and though in my opinion the bonds are unimpaired, the bonded indebtedness is expressly chargeable to it. Furthermore, the Legislature in 1918 (Laws of 1918, chap. 199) repealed section 341 of the Education Law (as added by Laws of 1917, chap. 328), which gave to children in other districts the right to attend the new school, and the superintendent acted without authority in directing that pupils of other school districts be permitted to enter the high school as a condition of the payment of the bonded indebtedness; and I must vote for reversal.
Determination confirmed and writ dismissed, with fifty dollars costs and disbursements.